Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap fastener located on the inner surface of the upper housing and a snap detent on an inner surface of the drive cap (cited in claim 1) must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0020], line 5, “51” should read --50--.
(2) In paragraph [0020], line 6, “outer” should read --upper--. 
(3) In paragraph [0041], line 5, “forward edge 56” should read --rearward edge 58--.  See Fig.7. 
Appropriate correction is required.

Claim Rejection 
Claim 12 is objected to because of the following informalities:  
(1) In claim 12, line 2, “includes” should read --include--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 3 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

           (2) In claim 10, line 14, “a snap fastener” is vague.  Is it in addition to “one or more snap fasteners” cited at line 13 of the claim?
           (3) In claim 10, lines 14 and 15, “the inner surface” is indefinite.  The phrase should read --the inner surface thereof--.
           (4) In claim 10, lines 15-16, “the snap fastener” is vague.  Does it refer to the one cited at line 13 or line 14 of the claim?
           (5) In claim 10, line 16, “are coupled on the inner surfaces” is confusing because each one of the snap fastener and the snap detent is coupled to the inner surface of a respective one of the upper and lower housings.  It is suggested “are coupled on the inner surfaces to” be deleted.
           (6) In claim 10, lines 19 and 20, “the inner surface” lacks clear antecedent basis.  The phrase should read --the inner surface thereof-- or --its inner surface--.      
           (7) In claim 10, lines 20-21, “the snap fastener” and “the snap detent” are vague and indefinite.  Do they refer to the ones cited at lines 14-15 or lines 19-20 of the claim?
           (8) In claim 10, line 21, “the inner surfaces” lacks clear antecedent basis.   
           (9) In claim 10, line 21-22, “releasably couple the upper housing to the drive cap” should read --releasably couple the drive cap to the upper housing--.  Note Fig.3, the drive cap 22 is released from the upper housing 20.  Removal of drive cap 22 exposes parts of blade assembly 12 and drive assembly 14.  See paragraph [0019], line 12 of the specification.

           (11) In claim 15, line 2, “inner surfaces” is vague. Is it in addition to the ones cited at lines 11, 12 and 18 of claim 10?
           (12) In claim 17, line 4, “a blade assembly” is vague.  Is it in addition to “a releasable blade assembly” cited at line 1 of the claim?  It is suggested “a blade assembly” be changed to --said releasable blade assembly--.
           (13) In claim 17, line 14, “a snap fastener” is vague.  Is it in addition to “one or more snap fasteners” cited at line 13 of the claim?
           (14) In claim 17, lines 14 and 15, “the inner surface” is indefinite.  The phrase should read --the inner surface thereof--.
           (15) In claim 17, lines 15-16, “the snap fastener” is vague.  Does it refer to the one cited at line 13 or line 14 of the claim?
           (16) In claim 17, line 16, “are coupled on the inner surfaces” is confusing because each one of the snap fastener and the snap detent is coupled to the inner surface of a respective one of the upper and lower housings.  It is suggested “are coupled on the inner surfaces to” be deleted.
           (17) In claim 17, lines 19 and 20, “the inner surface” lacks clear antecedent basis.  The phrase should read --the inner surface thereof-- or --its inner surface--.      
           (18) In claim 17, lines 20-21, “the snap fastener” and “the snap detent” are vague and indefinite.  Do they refer to the ones cited at lines 14-15 or lines 19-20 of the claim?
           (19) In claim 17, line 21, “the inner surfaces” lacks clear antecedent basis.   


           (21) In claim 19, line 2, “outer surfaces” is vague.  Is it in addition to the ones cited at lines 11, 12 and 18 of claim 17?
   
Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andis et al. (U.S. Patent No. 6,076,263, hereinafter “Andis”).  
           Regarding claim 1, Andis discloses a hair clipper (11) comprising: 
           a housing (21) including an upper housing (27) coupled to a lower housing (25), the upper housing (27) including an inner surface (41); 
           a drive assembly (15);
           a blade set (13) coupled to the drive assembly (15) and including an outer blade (61) and an inner blade (63) that oscillates/reciprocates over the outer blade (61); and 

            The mere difference between Andis and the claimed invention resides in the locations of snap detent (111) and snap fastener (117).  Specifically, Andis’ snap fastener (117) is on the drive cap (23), and the snap detent (111) is on the upper housing (27) while the claimed invention calls for the snap fastener and the snap detent are on the upper housing and the drive cap, respectively.  However, it would have been obvious to one skilled in the art to modify Andis by having the locations of the snap fastener (117) and the snap detent (111) reversed (i.e. the snap fastener 117 on the upper housing 27, the snap detent 111 on the drive cap 23) so long as the snap fastener (117) and the snap detent (111) are removably coupled to each other to allow the drive cap (23) to be attached to and removed from the upper housing (27) for  performing the requisite function of preventing debris from entering the drive assembly (14) and yet allowing access to the drive assembly (14) for maintenance.  Moreover, as evidenced by the Applicant (see paragraph [0036], lines 1-6 of the specification), the locations of the snap fastener (50) and the snap detent (51) are interchangeable as long as the snap fastener (50) cooperates with the snap detent (51) to releasably couple the upper housing (20) and the drive cap (22) to each other.      
Regarding claim 2, while Andis’ upper housing (27) is coupled to the lower housing (25) by screws (see column 3, lines 12-14), Andis also teaches the use of snap fasteners to allow removal of parts without the use of tools (see column 4, lines 37-39).  Therefore, it would have been obvious to one skilled in the art to further modify Andis by coupling the upper housing (27) and the lower housing (25) with snap fasteners so that the lower and upper housings (25,27) can be attached to and removed from each other without the use of tools.  Further, as evidenced by the Applicant (see paragraph [0020], lines 1-4), the upper and lower housings can be coupled together with “screws” or with “snap fasteners”.  The use of either one appears to be an obvious matter of personal preference and not patentably advanced.      
           Regarding claim 3, Andis shows protrusions (137,139) on the drive cap (23) that extend into the upper housing (27) and are releasably engaged under the upper housing (27) to orient the snap fastener (i.e. on the inner surface of the upper housing as modified in claim 1) on the drive cap (23).  
           Regarding claim 4, Andis’ blade set (13) is hingedly (see column 3, lines 49-50) coupled to the housing (21), wherein the blade set (13) is releasably rotated from an operating position (shown in full lines in Fig.3) to a retracted position (shown in dotted outlines in Fig.3).  
           Regarding claim 5, Andis shows no snap fasteners and no snap detents are located on an outer surface (75/43/33) of the drive cap (23), the upper housing (27), or the lower housing (25).  
           Regarding claim 6, Andis’ drive cap (23) comprises a plastic material (see column 5, line 40).  
Regarding claim 7, Andis’ plastic material in the drive cap (23) is more resilient (i.e. due to the thickness and the short length of the drive cap 23, see column 5, lines 40-47) to fracture than a material used to construct the upper (27) or the lower housing (25).  
           Regarding claim 8, Andis’ upper housing (27) includes a plastic material that is the same plastic material that is included in the drive cap (23, see column 5, lines 40-42).  
           Regarding claim 9, Andis does mention the upper housing (27), the lower housing (25), and the drive cap (23) are each formed from plastic (see column 5, lines 40-41), but it does not explicitly mention the plastic material being a “thermoset” plastic material.  However, thermoset plastics are notoriously well known for their excellent thermal stability and low cost.  Thus, it would have been obvious to one skilled in the art to further modify Andis by using a well-known and commercially available plastic material such as a “thermoset” plastic material for Andis’ drive cap (23) and upper and lower housings (27,25) for the advantages of thermal stability (i.e. lower thermal conductivity) and cost effective.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.       
3.       Claims 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andis et al. (U.S. Patent No. 6,076,263, hereinafter “Andis”) in view of Piwaron et al. (U.S. Patent No. 5,088,200, hereinafter “Piwaron”).  
          Regarding claim 10, Andis discloses a cordless hair clipper (11), comprising: 
          a drive assembly (15); 

                an upper blade (63) coupled to the drive assembly (15); and 
                an outer blade (61) coupled to the upper blade (63), wherein the drive assembly (15) oscillates/reciprocates the upper blade (63) over the outer blade (61); and 
          a housing (21) surrounding the drive assembly (15), the housing (21) including:       
                an upper housing (27) including an inner surface (41) and an outer surface (43);
                a lower housing (25) including an inner surface (31) and an outer surface (33), the lower housing (25) coupled to the upper housing (27) with one or more screws (see column 3, lines 12-14); and 
          a drive cap (23) including an inner surface (73) and an outer surface (75), wherein the drive cap (23) includes a snap fastener (117) on its inner surface (73) and the upper housing (27) includes a snap detent (111) on its inner surface (41), wherein the snap fastener (117) and the snap detent (111) on the inner surfaces (73,41) releasably couple the upper housing (27) to the drive cap (23) substantially as claimed except Andis fails to show an electrical storage device for storing electric energy, and the upper housing (27) and the lower housing (25) are coupled together with screws (see column 3, lines 12-14) rather than with snap fasteners.
          Piwaron shows a cordless hair clipper (10, see Fig.1) comprising an electrical storage device (30, i.e. a battery) to store electric energy, a drive assembly (26) coupled to the electrical storage device (30) and using the electric energy from the electrical 
           Therefore, it would have been obvious to one skilled in the art to modify Andis by providing the cordless hair clipper (11) with an electrical storage device as an energy source to power the hair clipper as taught by Piwaron.   
           While Andis shows the upper and lower housings (27,25) being coupled to each other by screws (see column 3, lines 12-14), Andis does teach the use of snap fasteners to allow removal of parts without the use of tools (see column 4, lines 37-39).  Thus, it would have been obvious to one skilled in the art to further modify Andis by coupling the upper housing (27) and the lower housing (25) with snap fasteners (comprising snap fasteners and cooperating snap detents) so that the lower and upper housings (25,27) can be attached to and removed from each other without the use of tools.  Further, as evidenced by the Applicant (see paragraph [0020], lines 1-4), the upper and lower housings can be coupled together with “screws” or with “snap fasteners”.  The use of either one appears to be an obvious matter of personal preference and not patentably advanced.      
           Regarding claim 11, Andis shows a recess (121/123) in a lateral edge (83/85) of the drive cap (23, see Fig.5), the recess (121/123) couples the drive cap (23) to projections (127/129) in the lower housing (25, see Figs.6 and 10).  
            Regarding claim 12, Andis’ drive cap (23), the upper housing (27), and the lower housing (25) include outer surfaces (75,43,33) that merge, such that when the drive cap (23), the upper and lower housings (27,25) are coupled, the outer surfaces 
            Regarding claim 13, Andis’ drive cap (23), the upper housing (27), and the lower housing (25) are formed from the same material (see column 5, lines 40-42), and wherein the drive cap (23) has a thickness that is not the same as that of either the upper housing (27) or the lower housing (25, see column 5, lines 40-42) but does not explicitly mention the different thickness of the drive cap (23) being a greater thickness.  However, since Andis’ drive cap (23) is subjected to a user’s applied force when releasing from the upper housing (27), it would have been obvious to one of ordinary skill in the art to have made Andis’ drive cap (23) thicker than a maximum thickness of the upper housing (27) so that the drive cap (23) is more resilient to fracture as desired.      
            Regarding claim 14, the blade assembly (13) is hingedly (see column 3, lines 49-50) coupled to the housing (21), wherein the blade assembly (13) is releasably rotated from an operating position (shown in full lines in Fig.3) to a retracted position (shown in dotted outlines in Fig.3), wherein the retracted position (in dotted outlines) provides access to the inner surface (73) of the drive cap (23). 
            Regarding claim 15, each Andis’ snap fastener (117) and snap detent (111) is located on inner surfaces (73,41,31) of the drive cap (23), the upper housing (27), or the lower housing (25).  
            Regarding claim 17, Andis discloses a cordless hair clipper (11) with a releasable blade assembly (13, i.e. releasable from an operating position shown in solid lines to a retracted position shown in dotted outlines in Fig.3), comprising: 
           a drive assembly (15); 

                  an upper blade (63) coupled to the drive assembly (15); and 
                  a stationary outer blade (61) coupled to the upper blade (63), wherein the drive assembly (15) oscillates/reciprocates the upper blade (63) over the outer blade (61); and 
           a housing (17) surrounding the drive assembly (15), the housing (17), comprising: 
                  an upper housing (27) including an inner surface (41) and an outer surface (43); 
                  a lower housing (25) including an inner surface (31) and an outer surface (33), the lower housing (25) coupled to the upper housing (27) with one or more screws (see column 3, lines 12-14); and 
           a drive cap (23) including an inner surface (31) and an outer surface (33), wherein the drive cap (23) includes a snap fastener (117) on its inner surface (73), and the upper housing (27) comprises a snap detent (111) on its inner surface (41), wherein the snap fastener (117) and the snap detent (111) on the inner surfaces (73,41) releasably couple the upper housing (27) to the drive cap (23) substantially as claimed except Andis fails to show an electrical storage device for storing electric energy, and the upper housing (27) and the lower housing (25) are coupled together with screws (see column 3, lines 12-14) rather than with snap fasteners.
          Piwaron shows a cordless hair clipper (10, see Fig.1) comprising an electrical storage device (30, i.e. a battery) to store electric energy, a drive assembly (26) coupled to the electrical storage device (30) and using the electric energy from the electrical 
           Therefore, it would have been obvious to one skilled in the art to modify Andis by providing the cordless hair clipper (11) with an electrical storage device as an energy source to power the hair clipper as taught by Piwaron.   
           While Andis shows the upper and lower housings (27,25) being coupled to each other by one or more screws (see column 3, lines 12-14), Andis does teach the use of snap fasteners to allow removal of parts without the use of tools (see column 4, lines 37-39).  Thus, it would have been obvious to one skilled in the art to further modify Andis by coupling the upper housing (27) and the lower housing (25) with snap fasteners (comprising snap fasteners and cooperating snap detents) so that the lower housing and the upper housing (25,27) can be attached to and removed from each other without the use of tools.  Further, as evidenced by the Applicant (see paragraph [0020], lines 1-4), the upper and lower housings can be coupled together with “screws” or with “snap fasteners”.  The use of either one appears to be an obvious matter of personal preference and not patentably advanced.      
             Regarding claim 18, Andis as modified has the drive cap (23), the upper housing (27), and the lower housing (25) non-permanently joined by snap fasteners (117) coupled to snap detents (111, see Fig.9), protrusions (97,107) coupled to voids (91,93, see Figs.7 and 11), and extensions (127,129) coupled to slots (121,123, see Figs.6 and 10), wherein the drive cap (23), the upper housing (27), and the lower housing (25) include no permanent joints to each other and are releasably coupled.    
Regarding claim 19, Andis shows no snap fasteners and no snap detents are located on an outer surface (75/43/33) of the drive cap (23), the upper housing (27), or the lower housing (25).  

Indication of Allowable Subject Matter
Claims 16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724